Citation Nr: 0310898	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
March 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that via a rating decision dated in August 
1996, the RO denied a rating in excess of 40 percent for the 
veteran's back disability.  The veteran pursued an appeal of 
that rating decision, and in January 2001 the RO granted an 
increase to 60 percent for the veteran's back disability.  A 
January 2001 letter from the veteran indicates his desire to 
withdraw all issues on appeal.  The veteran submitted his 
claim for a total rating in April 2001, and the RO 
subsequently issued a rating decision addressing the total 
rating issue as well as the issue of an increased rating for 
the veteran's low back disability.  In his December 2001 
notice of disagreement, with the RO's denial of his claim for 
a total rating, the veteran did not express disagreement with 
the denial of a rating in excess of 60 percent for his back 
disability.  Therefore, this issue should not have been 
included in the statement of the case issued in response to 
the veteran's notice of disagreement.  Although the 
subsequently submitted substantive appeal indicates that the 
veteran desired to appeal all issues addressed in the 
statement of the case, the argument presented in the 
substantive appeal is limited to the total rating issue.  
Moreover, although the representative subsequently submitted 
written argument on the issue of entitlement to an increased 
rating for back disability, this was presumably due to the 
fact that the RO had certified the issue as an issue on 
appeal.  In the Board's opinion, the veteran is not seeking 
appellate review with respect to the issue of entitlement to 
an increased rating for back disability.  The Board will 
limit its consideration accordingly.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's service-connected disabilities consist of 
lumbar disc syndrome with vertebrogenic sciatica, rated as 60 
percent disabling and postoperative residuals of synovitis of 
the right ankle, rated as 20 percent disabling.

3.  The combined disability rating for the veteran's service-
connected disabilities is 70 percent.

4.  The veteran has a high school education and reportedly 
worked as a truck driver, was self employed as a carpenter, 
worked as a letter carrier for the U.S. Postal Service, and 
worked in maintenance at a high school.

5.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his occupational 
experience and educational background.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disabilities have been met.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the record reveals that service connection has been 
in effect for synovitis of the right ankle and low back 
disability since June 1968.  

Records from the veteran's private physician show that in 
October 2000, the veteran complained of left leg and buttock 
discomfort.  He reported a history of lumbar disc disease 
with intermittent left buttock and leg pain.  A subsequent 
October 2000 record indicates that the veteran's discomfort 
persisted, and that the veteran had been trying to work 
despite the physician's recommendation to remain inactive.  A 
November 2000 report notes that a CAT scan showed narrowing 
between L4 and L5 and severe degenerative disease of the 
lower back.  

As noted above, a 60 percent evaluation was granted for the 
veteran's low back disability in January 2001.

A March 2001 certification from the veteran's orthopedist 
indicates that the veteran was receiving care for acute low 
back strain and would be out of work from March 6, 2001, 
until an undetermined date.  

The veteran submitted the instant claim for a total rating 
based on unemployability in April 2001.  He indicated that 
his low back disability prevented him from securing or 
following any substantially gainful occupation.  He noted 
that he had worked in maintenance at a high school since 1997 
and indicated that he was presently employed.

A VA examination was conducted in July 2001.  The veteran 
reported that his low back pain had persisted since service, 
and that it had increased in intensity and frequency over the 
years.  The examiner noted that treatment had included 
evaluation and treatment by a chiropractor, steroid 
injections and physical therapy.  The veteran indicated that 
he followed an exercise program during flare-ups.  He stated 
that the injections helped temporarily.  He reported that he 
had missed work from March through early June 2001 due to his 
most recent flare-up.  He complained of stiffness in the low 
back with tightening and occasional shooting pains through 
the low back area, as well as numbness and tingling.  He also 
complained of a burning, severe, electrical-type shock into 
his right leg.  He indicated that flare-ups were more 
frequent than they had been in the past, and that he no 
longer returned to a pain-free baseline.  On physical 
examination, there was a marked decrease in lumbar lordosis.  
There was tightness in the bilateral lumbar paraspinals with 
local tenderness over the right sacral area.  Range of motion 
was severely limited by stiffness, especially in forward 
flexion and extension.  There was sensory loss to pinprick in 
the right L4-5 distribution, and there was mild hyperpathia 
in the right S1 distribution.  The diagnoses were spinal 
stenosis at L3-4 and L4-5, degenerative joint disease of the 
lumbar spine, and right lumbar radiculopathy in L4, L5 and S1 
with neuropathic pain, weakness, sensory loss and absent 
ankle reflex.

The RO denied the veteran's claim for a total rating in 
October 2001.  It found that although the evidence warranted 
entitlement to the benefit, the veteran was still gainfully 
employed.

A July 2002 letter from a private physician indicates that 
the veteran had been his patient for six months.  He 
indicated that the veteran had been out of work since May 
2002.  He opined that the veteran's back and knee conditions 
rendered him totally disabled from performing any type of 
work, and noted that the veteran could take only a few steps 
with great difficulty.  

A letter from another of the veteran's private physicians, 
also dated in July 2002, indicates that the veteran had been 
under his care for low back pain.  He noted that the veteran 
had been out of work since May 2002 due to his chronic low 
back disability and that he remained 100 percent disabled.

A January 2003 letter from the Social Security Administration 
indicates that the veteran became eligible for disability 
benefits in December 2002.

II.  Veterans Claims Assistance Act of 2000

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.  


III.  Analysis

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

In determining whether a total rating based on 
unemployability due to service-connected disabilities is 
warranted, the central inquiry is, "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19 (2001); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the veteran is currently in receipt of a 60 
percent rating for low back disability characterized as 
lumbar disc syndrome with vertebrogenic sciatica, and 20 
percent for postoperative residuals of synovitis of the right 
ankle with a combined disability rating of 70 percent.  

The most recent VA examination shows that the veteran 
experiences severe limitation of motion of his lumbar spine 
as well as neurological symptoms associated with his low back 
disability.  He has been noted to ambulate with great 
difficulty, and to require steroid injections in attempt to 
alleviate some of his back pain.  Relief afforded by such 
injections has been temporary.  The medical evidence also 
reflects that the veteran's back pain is nearly constant, 
that he has regular flare-ups, and that his back disability 
has progressively worsened over time.  Although the July 2001 
VA examiner provided no opinion regarding the veteran's 
employability, the veteran's private physician has opined 
that the veteran is 100 percent disabled due to his back 
disability. 

The evidence of record indicates that the veteran completed 
high school prior to enlistment and served as an equipment 
operator during his time in the Marine Corps.  He reportedly 
worked as a truck driver, was self employed as a carpenter, 
worked as a letter carrier for the U.S. Postal Service, and 
worked in maintenance at a high school.  There is evidence of 
the veteran's absences from work due to his low back 
disability.  He contends that he left his most recent 
employment due to increased pain caused by his low back 
disability.  The record reflects that the veteran returned to 
work following a flare up from March to June 2001, but that 
he became unable to work in May 2002.  The Board therefore 
concludes that the evidence as a whole establishes that the 
veteran's service-connected disabilities cause sufficient 
functional impairment to preclude him from obtaining and 
maintaining substantially gainful employment in a position 
consistent with his educational and industrial background.  
Accordingly, the veteran is entitled to a total rating based 
on unemployability due to service-connected disabilities.


ORDER

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

